Citation Nr: 1038957	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected cervical spine degenerative disc disease.

2.  Entitlement to service connection for bilateral foot 
disability, to include hallux valgus and pes planus, including as 
secondary to service-connected cervical spine disc disease.

(The issues of entitlement to service connection for bilateral 
shoulder disability, to include as secondary to service-connected 
cervical spine disability, and entitlement to service connection 
for disability of the thoracolumbar spine, to include as 
secondary to service-connected cervical spine disability, are the 
subject of a separate decision of the Board of Veterans' Appeals, 
issued this same date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 and May 2005 rating decisions of the 
Houston, Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The March 2004 rating decision denied entitlement to service 
connection for bilateral hallux valgus.  The May 2005 rating 
decision granted service connection for degenerative disc disease 
of the cervical spine, and assigned an initial 10 percent 
evaluation, effective from October 21, 2003.

In November 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge with respect to the 
issues at hand.  A transcript of that hearing has been associated 
with the claims file.

A hearing was held at the RO before a Veterans Law Judge (Board 
Member), other than the undersigned, in May 2010 with respect to 
issues which had not been perfected by an appeal at the time of 
the November 2007 Board hearing.  Further, the Board notes that 
no testimony pertaining to the current issues on appeal was 
provided at the May 2010 Board hearing.  As such, adjudication of 
the issues on appeal by a panel of Veterans Law Judges is not 
required.

The issue of entitlement to service connection for 
headaches, claimed as secondary to service-connected 
cervical spine disability, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2009).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held that the types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Veteran asserts that service connection is warranted for 
bilateral foot disability.  With respect to a current disability, 
the record shows that since 1999, the Veteran has complained of 
foot pain that has been variously diagnosed as hallux valgus 
(with and without bunions), hallux limitus, intertrigo of the 3rd 
and 4th webs spaces, and early arthritis.  With respect to an in-
service injury or disease, the Veteran's May 1982 entrance report 
of medical examination shows that the examiner diagnosed the 
Veteran as having mild, asymptomatic pes planus.  Additionally, 
an April 1985 service treatment record show that the Veteran 
complained of experiencing left great toe pain for three weeks 
after he tripped over his steps while running.  The examiner's 
assessment was that of a possible left great toe fracture.  With 
respect to the etiology of the Veteran's current foot disability, 
the record shows that in July 2008, a VA examiner provided an 
opinion as to whether such symptomatology is related to his in-
service foot injury.  However, the examiner failed to provide an 
opinion as to whether the Veteran's documented pre-existing pes 
planus was aggravated by his military service, to include his 
April 1985 injury.  Therefore, in light of such fact, the Board 
finds that the July 2008 VA examination as to the nature and 
etiology of current bilateral foot disability is inadequate, and 
that a new VA examination, and clinical opinion, as to whether or 
not pre-existing pes planus was chronically aggravated by active 
service, would be useful in adjudication of the appeal.

With respect to the Veteran's claim for an initial evaluation in 
excess of 10 percent for cervical disc disease, the record 
reflects that such disability has been evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
under 38 C.F.R. § 4.71, Diagnostic 5010 (which pertains to 
arthritis due to trauma) and 38 C.F.R. § 4.71, Diagnostic Code 
5237 (which pertains to cervical strain).   The record reflects 
that the Veteran was last afforded a VA examination to determine 
the nature and extent of such disability in January 2007.  He has 
also submitted more recent private treatment records.  Such 
records are responsive to the rating criteria found in Diagnostic 
Codes 5010 and 5237.  However, in light of the fact that the 
Veteran has been diagnosed with, and service connection has been 
established for, cervical spine degenerative disc disease, the 
Veteran's cervical spine disability may also be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based 
Incapacitating Episodes.  Nonetheless, the record does not 
demonstrate that the January 2007 VA examination report or any 
other records discuss whether the Veteran experiences 
incapacitating episodes as a result of his cervical spine 
disability.  In fact, the January 2007 VA examination report 
shows that the examiner specifically indicated that the 
examination was not an examination for intervertebral disc 
syndrome.  Therefore, because the evidence of record is not fully 
responsive to all of the potential criteria used to evaluate the 
Veteran's service-connected cervical spine disability, the Board 
finds that a new VA examination is necessary in order to 
determine to current nature and extent of the Veteran's cervical 
spine symptomatology.  Such information is necessary in order to 
properly adjudicate the Veteran's initial rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his foot 
disabilities prior to, and since, his 
military service and his cervical spine 
disability since October 2003.  After 
securing the necessary authorizations for 
release of this information, seek to obtain 
copies of all treatment records referred to 
by the Veteran, not already of record.

2.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist (s) to determine the nature and 
etiology of his foot disabilities.  The 
examiner should be requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the Veteran's pes 
planus, noted on examination for entrance 
to service in May 1982, was chronically 
aggravated by the Veteran's service in the 
military.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner in 
conjunction with the examination

3.  Also following completion of paragraph 
number one above, the Veteran should be 
afforded a VA examination by the 
appropriate specialist (s) to determine the 
nature and extent of his cervical spine 
disability.  The examiner should 
specifically indicate the ranges of 
cervical spine motion, including forward 
flexion, extension, left and right lateral 
flexion, and left and right rotation, and 
comment on any associated neurological 
impairment.

The examiner should also comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the subjective 
complaints of pain, the examiner should be 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disability.  The examiner 
should also document whether the Veteran 
experiences incapacitating episodes and, if 
so, the nature, extent, and duration of 
such episodes.

All necessary tests should be performed.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.

4.  Following completion of the above, 
readjudicate the issues of entitlement to 
service connection for bilateral foot 
disability and entitlement to an initial 
evaluation in excess of 10 percent for 
service-connected cervical spine 
disability. If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



